NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



DAMIEN D. FREEMAN,               )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D18-2777
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; William Sites, Judge.

Damien D. Freeman, pro se.



PER CURIAM.


              Affirmed.


CASANUEVA, KHOUZAM, and BLACK, JJ., Concur.